





QUANEX BUILDING PRODUCTS CORPORATION
CASH SETTLED
PERFORMANCE SHARE AWARD AGREEMENT
[___________________]
Grantee
Date of Award:
[___________________]
Target Number of Performance Shares:
[___________________]



AWARD OF PERFORMANCE SHARES
1.
GRANT OF PERFORMANCE SHARES. The Compensation Committee (the “Committee”) of the
Board of Directors of Quanex Building Products Corporation, a Delaware
corporation (the “Company”), subject to the terms and provisions of the Quanex
Building Products Corporation 2020 Omnibus Incentive Plan (the “Plan”), hereby
awards to you, the above-named Grantee, effective as of the Date of Award set
forth above, the number of Performance Shares set forth above in accordance with
the formulas below, on the terms and conditions set forth in this Performance
Share Award Agreement (this “Agreement”).

Each Performance Share provides you an opportunity to earn a cash payment based
upon attainment of the Performance Goal(s) during the Performance Period. For
purposes of this Agreement, the term “Performance Period” means the three-year
period beginning November 1, [____], and ending October 31, [____] (the “Ending
Date”) and the term “Performance Goal” means the attainment of the following
goal:
 
[___________________]
Maximum Milestone
[___________________]
Target Milestone
[___________________]
Threshold Milestone
[___________________]



This Award shall “vest” (as described in Section 2 of this Agreement) on the
date on which the Committee certifies that the Performance Goal has been
satisfied or, if earlier, on the date you are otherwise entitled to receive a
payment under Section 5 of this Agreement. For purposes of this Agreement, the
term “Common Stock” shall mean the Company’s common stock, $0.01 par value per
share.
2.
AWARD MODIFIER. The aggregate number of Performance Shares to vest under this
Agreement is equal to the Target Number of Performance Shares set forth above
multiplied by the award modifier set forth below (the “Award Modifier”). For
purposes of this Agreement, such Performance Shares shall be referred to as the
“Vested Shares.”

The following table shows the requisite performance and applicable Award
Modifiers for the Award.


 
[___________________]
Award Modifier
Maximum Milestone
[___________________]
[___]%
Target Milestone
[___________________]
[___]%
Threshold Milestone
[___________________]
[___]%



Performance below the threshold milestone will result in 0% Award Modifier. The
Award Modifier will be interpolated for performance between threshold and target
milestones, and target and maximum milestones.


Award Determination
For avoidance of doubt, awards will be determined in accordance with the
following formula:
Target Number of Performance Shares x Applicable Award Modifier = Total Vested
Performance Shares
3.
PAYMENT. The total value (the “Earned Amount”) owed to you in connection with
this Agreement will be determined by multiplying the number of Total Vested
Performance Shares by the average Fair Market Value of the Common Stock for the
last ten trading days of the Performance Period. Except as otherwise expressly
provided herein, the total value owed to you based on the calculations set forth
above will be paid to you one hundred percent (100%) in cash (the “Cash
Payment”).

Any amount payable to you pursuant to this Agreement will be paid to you by the
legal entity that is a member of the group comprising the Company and all
Affiliates (collectively, the “Company Group”) and that is classified as your
employer (the “Employer”) (or the Company, as applicable), as soon as
administratively practicable following the date of the Committee’s certification
that the Performance Goal has been satisfied, but no later than March 15 of the
calendar year following the calendar year in which the Ending Date occurs (the
“Payment Date”). The Cash Payment made to you under this Agreement will be
issued and made to you in exchange for the Performance Shares and thereafter you
shall have no further rights with respect to such Performance Shares or this
Agreement.
4.
EXAMPLE CALCULATION.

Assume the following:
•
Performance Share Grant of 1,000 shares.

•
Threshold, Target, and Maximum Award Modifiers of 75%, 100%, and 200%
respectively.

•
Actual Company performance precisely halfway between the Target and Maximum
milestones.

•
The average Fair Market Value of the Common Stock for the last ten trading days
of the Performance Period is $25.00.

The total number of Performance Shares to vest would be calculated as follows:
1,000 Performance Shares x 150% Award Modifier = 1,500 Performance Shares
Total Performance Shares to vest = 1,500 Vested Performance Shares
Example Payment of Vested Shares:    
The executive will receive 100% of the award in cash. The Cash Payment will be
equal to 1,500 Vested Shares x the average of the Fair Market Value of Common
Stock for the last ten trading days of the Performance Period ($25.00), which
results in a Cash Payment of $37,500.
5.
SEPARATION FROM SERVICE/CHANGE IN CONTROL OF THE COMPANY. Notwithstanding
anything to the contrary in this Agreement, the following provisions will apply
in the event of your Separation from Service (within the meaning of Section 409A
(your “Separation from Service”)) from the Company Group, or a Change in Control
(as such term is defined in the Plan) of the Company occurs, on or before the
Ending Date.

5.1    Separation from Service Generally. Except as otherwise expressly provided
to the contrary in this Section 5, in the event of your Separation from Service
on or before the Ending Date, all of your rights in this Agreement, including
all rights to the Performance Shares granted to you, will lapse and be
completely forfeited without consideration on the date of your Separation from
Service.
5.2    Change in Control of the Company. If a Change in Control of the Company
occurs on or before the Ending Date, you do not incur a Separation from Service
prior to that time, and the successor company in the Change in Control does not
otherwise assume or substitute for the award granted hereby, then no later than
ten (10) business days after the closing date of the Change in Control of the
Company, the Company or its successor will pay to you an amount in cash equal to
the product of the Company’s closing stock price on the date of the Change in
Control multiplied by (1) the Vested Shares as calculated as of the date of the
Change in Control (i.e., based on actual performance as of the Change in
Control), if calculable at that time, or if not so calculable, (2) the Target
Number of Performance Shares that were awarded to you under this Agreement for
the fiscal year in which the Change in Control of the Company occurs (the “Award
Target Value”). Such payment will be made to you in exchange for the Performance
Shares and thereafter you shall have no further rights with respect to such
Performance Shares or this Agreement and the Company Group will have no further
obligations to you pursuant to the Performance Shares or this Agreement.
Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to the deferral of compensation and payment hereunder is
subject to Section 409A, then the transaction or event with respect to such
payment must also constitute a “change in control event,” as defined in Treasury
Regulation §1.409A-3(i)(5) to the extent required by Section 409A, and if it
does not, and the payment does not meet any other exemption under Section 409A,
then payment shall be made when it otherwise would have been made,
notwithstanding the Change in Control.
If this Award is assumed or substituted for in connection with a Change in
Control, and if you incur an involuntary termination by the Company or its
successor without Cause, or you voluntarily terminate employment for Good
Reason, in each case within twenty-four (24) months following the effective date
of a Change in Control of the Company, then any unvested portion of this Award
shall vest in full upon such termination. For purposes of this Award, the
following terms are defined as follows:
“Cause” means any action or inaction by you that constitutes (a) gross
negligence or willful misconduct in connection with your duties or in the course
of your employment with the Company; (b) any act of fraud, embezzlement or theft
in connection with your duties or in the course of employment with the Company;
(c) intentional wrongful damage to property of the Company; (d) a substantial
failure by you to perform your duties after notice to you and a reasonable
opportunity to cure; (e) your material breach of restrictive covenants contained
in any Company policy or any agreement between you and the Company; or (f) your
intentional wrongful disclosure of secret processes or confidential information
of the Company.


“Good Reason” means, to the extent any such action has been taken without your
written consent, the occurrence of any of the following events: (a) the Company
or its successor assigns to you any duties materially inconsistent with your
position (including offices, titles and reporting requirements), authority,
duties or responsibilities with the Company in effect immediately before the
occurrence of the Change in Control, or otherwise makes any material negative
change in any such position, authority, duties or responsibilities; (b) the
Company or its successor takes any other action that results in a material
diminution in such position, authority, duties or responsibilities or otherwise
take any action that materially interferes therewith; (c) the Company or its
successor materially reduces your annual base salary or target annual bonus as
in effect immediately before the occurrence of the Change in Control, other than
as part of a reduction of less than ten percent (10%) that is applicable to all
executives of the Company or its successor; or (d) the Company or its successor
relocates your principal office more than fifty (50) miles from your principal
office at the time of the Change in Control, provided that such relocation
results in an increase to your daily commute time. A termination for Good Reason
also requires that you give the Company written notice of the Good Reason facts
and circumstances within sixty (60) days of after becoming aware (or should have
become aware) of the applicable facts and circumstances, the Company has an
opportunity to cure such circumstances within thirty (30) days after receipt of
notice, and you must terminate employment within thirty (30) days after
expiration of the Company’s opportunity to cure.
5.3    Disability. In the event of your Separation from Service due to your
Disability on or before the Ending Date, you will be entitled to receive a Cash
Payment based on the Target Number of Performance Shares, as soon as reasonably
practicable following your Separation from Service. Such payment will be made to
you in exchange for the Performance Shares and thereafter you shall have no
further rights with respect to such Performance Shares or this Agreement and the
Company Group will have no further obligations to you pursuant to the
Performance Shares or this Agreement.
5.4    Death. In the event of your Separation from Service due to your death on
or before the Ending Date, your estate will be entitled to receive a Cash
Payment based on the Target Number of Performance Shares, as soon as reasonably
practicable following your Separation from Service. Such payment will be made in
exchange for the Performance Shares and thereafter your estate and heirs,
executors, and administrators shall have no further rights with respect to such
Performance Shares or this Agreement and the Company Group will have no further
obligations pursuant to the Performance Shares or this Agreement.
5.5    Retirement. In the event of your Separation from Service due to your
Retirement on or before the Ending Date, you will be entitled to receive a Cash
Payment, on the Payment Date, equal to the product of (1) and (2) where (1) is
the amount in cash you would have received under this Agreement if you had not
incurred a Separation from Service on or before the Ending Date and (2) is a
fraction, the numerator of which is the number of days from the beginning of the
Performance Period through the date of your Separation from Service and the
denominator of which is the number of days in the Performance Period. Such
payment will be made to you in exchange for the Performance Shares and
thereafter you shall have no further rights with respect to such Performance
Shares or this Agreement and the Company Group will have no further obligations
to you pursuant to the Performance Shares or this Agreement. For purposes of
this Section 5.5 “Retirement” means your voluntary Separation from Service on or
after the date on which (a) you are age 65 or (b) you are age 55 and have five
years of service with the Company Group.
6.
TAX WITHHOLDING. To the extent that any payment pursuant to this Agreement
results in income, wages or other compensation to you for any income, employment
or other tax purposes with respect to which the Company or the Employer, as
applicable, has a withholding obligation, you shall deliver to the Company or
the Employer at the time of such payment, as the case may be, such amount of
money as the Company or the Employer may require to meet its obligation under
applicable tax laws or regulations, and, if you fail to do so, the Company or
the Employer is authorized to withhold from any payment under this Agreement, or
from any cash or stock remuneration or other payment then or thereafter payable
to you by the Company or the Employer, any tax required to be withheld by reason
of such taxable income, wages or compensation including (without limitation)
shares of Common Stock sufficient to satisfy the withholding obligation based on
the last per share sales price of the Common Stock for the trading day
immediately preceding the date that the withholding obligation arises, as
reported in the New York Stock Exchange Composite Transactions.

7.
NONTRANSFERABILITY. The Performance Shares and your rights under this Agreement
may not be sold, assigned, pledged, exchanged, hypothecated or otherwise
transferred, encumbered or disposed of. Any such attempted sale, assignment,
pledge, exchange, hypothecation, transfer, encumbrance or disposition in
violation of this Agreement shall be void and the Company Group shall not be
bound thereby.

8.
CAPITAL ADJUSTMENTS AND REORGANIZATIONS. The existence of the Performance Shares
shall not affect in any way the right or power of the Company or any company the
stock of which is awarded pursuant to the Agreement to make or authorize any
adjustment, recapitalization, reorganization or other change in its capital
structure or its business, engage in any merger or consolidation, issue any debt
or equity securities, dissolve or liquidate, or sell, lease, exchange or
otherwise dispose of all or any part of its assets or business, or engage in any
other corporate act or proceeding.

9.
PERFORMANCE SHARES DO NOT AWARD CERTAIN RIGHTS OF A SHAREHOLDER. You shall not
have the voting rights or any of the other rights, powers or privileges of a
holder of the stock of the Company with respect to the Performance Shares that
are awarded hereby.

10.
RIGHTS TO RECEIVE DIVIDEND EQUIVALENT PAYMENTS. You shall be entitled to
Dividend Equivalents, pursuant to which you shall be entitled to receive,
pursuant to the Plan, an amount equal to the aggregate regular cash dividends
with a record date during the Performance Period that would have been payable to
you with respect to the shares of Common Stock underlying the Award had such
shares been outstanding on the applicable record date. Such Dividend
Equivalents, cash dividends, stock, and any other property distributed as a
dividend or otherwise with respect to the Performance Shares covered by this
Award shall be accumulated, and shall be subject to restrictions and risk of
forfeiture to the same extent as otherwise set forth in this Agreement. The
combined value of any such distributions shall be paid to you in cash at the
time such restrictions and risk of forfeiture subject to this Award lapse.

11.
EMPLOYMENT RELATIONSHIP. For purposes of the Agreement, you shall be considered
to be in the employment of the Company Group as long as you have an employment
relationship with the Company Group. The Committee shall determine any questions
as to whether and when there has been a termination of such employment
relationship, and the cause of such termination, under the Plan, and the
Committee’s determination shall be final and binding on all persons.

12.
NOT AN EMPLOYMENT AGREEMENT. This Agreement is not an employment agreement, and
no provision of this Agreement shall be construed or interpreted to create an
employment relationship between you and the Company or any Affiliate or
guarantee the right to remain employed by the Company or any Affiliate for any
specified term.

13.
LIMIT OF LIABILITY. Under no circumstances will the Company or an Affiliate be
liable for any indirect, incidental, consequential or special damages (including
lost profits) of any form incurred by any person, whether or not foreseeable and
regardless of the form of the act in which such a claim may be brought, with
respect to the Plan.

14.
REIMBURSEMENT OF EXECUTIVE COMPENSATION IN RESTATEMENT SITUATIONS. To the extent
permitted by law, and as determined by the Board in its judgment, the Company
may require reimbursement of a portion of any payment to you under this
Agreement when (a) the award payment was predicated upon the achievement of
certain financial results that were subsequently the subject of a material
restatement and (b) a lower payment would have been made to you based upon the
restated financial results. In each such instance, the Company will, to the
extent practicable, seek to recover the amount by which your cash payment for
the relevant period exceeded the lower payment that would have been made based
on the restated financial results. If there are multiple performance metrics and
one is more readily calculable to determine whether a lower payment should have
been made, then the same ratio or percentage applicable for the readily
calculable metric shall be applied to the other metric(s) so that the entire
award payment is recovered on a pro-rata basis to the event. No reimbursement
shall be required if such material restatement was caused by or resulted from
any change in accounting policy or rules.

15.
AGREEMENT TO REPAYMENT OF PERFORMANCE BASED INCENTIVE COMPENSATION WHEN PAYMENTS
ARE REQUIRED UNDER FEDERAL LAW OR THE RULES OF AN EXCHANGE. You acknowledge that
the Company is a publicly-traded entity subject to the laws and regulations of
the United States Securities and Exchange Commission, as well as the
requirements of the New York Stock Exchange. You further acknowledge that the
Company’s approved form agreements for performance-based incentive compensation
granted to you contain certain “clawback” terms and provisions. You agree to the
terms and conditions of any policy adopted by the Company to comply with, or any
decision of the Company to adhere to, any requirement or policy of the New York
Stock Exchange (or any other exchange on which the securities of the Company are
listed) pursuant to Section 10D of the Securities Exchange Act of 1934 (the
“Policy”) from this point forward for any grants made previously or in the
future. Section 10D provides for the recovery of incentive-based compensation
that has been erroneously granted, earned, vested or paid because of one or more
errors that are material in the financial statements of the Company. To the
extent such Policy requires the repayment or recovery of incentive-based
compensation granted to, or earned or received by you, or in which you vested,
whether granted, vested, earned or paid pursuant to any past or future award
agreements or any other plan of incentive-based compensation maintained in the
past or adopted in the future by the Company, you agree to the forfeiture,
recovery or repayment of such amounts to the extent required by such Policy.

16.
EMPLOYER LIABLE FOR PAYMENT. Except as the Committee may determine otherwise in
connection with a Change in Control, the Employer (or the Company, as
applicable), is liable for the payment of any amounts that become due under this
Agreement.

17.
SECTION 409A OF THE INTERNAL REVENUE CODE. This Agreement and all payments made
hereunder, are intended to meet the short-term deferral exception described
under section 1.409A-1(b)(4) of the applicable Treasury regulations, or
otherwise comply with, Section 409A, and this Agreement shall be interpreted so
as to effect that intent. By accepting this Award, you acknowledge and agree
that (a) you are not relying upon any written or oral statement or oral
statement or representation of the Company, its Affiliates, or any of their
respective employees, directors, officers, attorneys or agents (collectively,
the “Company Parties”) regarding the tax effects associated with execution of
this Agreement and the Cash Payment made pursuant to the Plan, and (b) in
deciding to enter into this Agreement, you are relying on your own judgment and
the judgment of the professionals of your choice with whom you have consulted.
By accepting this Award, you thereby release, acquit and forever discharge the
Company Parties from all actions, causes of actions, suits, debts, obligations,
liabilities, claims, damages, losses, costs and expenses of any nature
whatsoever, known or unknown, on account of, arising out of, or in any way
related to the tax effects associated with the Award and this Agreement.

18.
DELAYED PAYMENT IN CERTAIN CIRCUMSTANCES. NOTWITHSTANDING ANY OTHER PROVISION OF
THIS AGREEMENT, IF YOU ARE A “SPECIFIED EMPLOYEE” (WITHIN THE MEANING OF SECTION
409A) AND THE COMPANY DETERMINES THAT A PAYMENT HEREUNDER IS NOT PERMITTED TO BE
PAID ON THE DATE SPECIFIED WITHOUT THE IMPOSITION OF ADDITIONAL TAXES, INTEREST
OR PENALTIES UNDER SECTION 409A, THEN NO PAYMENTS SHALL BE MADE TO YOU PURSUANT
TO THIS AWARD DUE TO A SEPARATION FROM SERVICE FOR ANY REASON BEFORE THE EARLIER
OF THE DATE THAT IS SIX MONTHS AND A DAY AFTER THE DATE ON WHICH YOU INCUR SUCH
SEPARATION FROM SERVICE OR FIVE BUSINESS DAYS FOLLOWING THE DATE OF YOUR DEATH.

19.
MISCELLANEOUS. This Agreement is awarded pursuant to and is subject to all of
the provisions of the Plan, including amendments to the Plan, if any. In the
event of a conflict between this Agreement and the Plan provisions, the Plan
provisions will control. The term “you” and “your” refer to the Grantee named in
this Agreement. Capitalized terms that are not defined herein shall have the
meanings ascribed to such terms in the Plan. This Agreement shall be binding on
all successors and assigns of the Company.

In accepting the award of Performance Shares set forth in this Agreement you
accept and agree to be bound by all the terms and conditions of the Plan and
this Agreement.


QUANEX BUILDING PRODUCTS CORPORATION






                        
[Name]
[Title]




Cash Settled Performance Share



